Citation Nr: 1520574	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disability, claimed as arterial blockage, to include as due to herbicide exposure

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military 
	and Veterans Affairs




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1963 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

On the June 2013 VA Form 9, the Veteran requested a videoconference Board hearing.  The request for a videoconference Board hearing has not since been withdrawn.  Because the Veteran has not yet been scheduled or afforded the opportunity to appear for a Board hearing, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014). 

Accordingly, the issues of entitlement to service connection for prostate cancer, a heart disability, and hypertension, including as due to herbicide exposure, are REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




